 1
     Suzanne C. Leidner
 2   LEIDNER & LEIDNER
     4622 Hollywood Blvd.
 3
     Los Angeles, CA 90027
 4   Tel: (323) 664-5670
 5
     Fax:(323)662-0840
     State Bar of California #090387
 6   Email: Scleidner@aol.com
 7
     Attorney for Plaintiff
 8
     CHRISTOPHER MILES HAYDEN
 9

10
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
11                          WESTERN DIVISION
12
     CHRISTOPHER MILES HAYDEN                )    No. 2-18-v-02213 KES
13
                                             )
14   Plaintiff                               )    ORDER AWARDING
                                             )    ATTORNEY FEES PURSUANT
15
          vs.                                )    TO THE EQUAL ACCESS TO
16                                                JUSTICE ACT (EAJA}
17                                           )
     ANDREW M. SAUL,                         )
18
     Commissioner of Social Security,        )
19                                           )
     Defendant.                              )
20

21          IT IS ORDERED that based upon the parties’ Stipulation for the Award and
22   Payment of Equal Access to Justice (EAJA) Fees, Plaintiff shall be awarded
23   attorney fees under EAJA in the amount of THREE THOUSAND SEVEN
24
     HUNDRED DOLLARS and 00/100 cent ($3,700.00) as authorized by 28 U.S.C.
25
     2412(d), and subject to the terms of the above-referenced Stipulation
26

27   DATED: October 24, 2019               ____________________
28
                                           KAREN E. SCOTT
                                           U.S. Magistrate Judge


                                          -1-
